Citation Nr: 0023341	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-36 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in February 1998.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in May 1996 by the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The veteran died on August [redacted], 1990.  The death 
certificate reflects that the cause of the veteran's death 
was scleroderma.

2. In a statement dated in March 1995, a private physician 
indicated that he could not exclude the possibility that 
the veteran's scleroderma was, in some way, related to his 
military service.

3. A VA physician, after review of the veteran's claims 
folder and the above opinion, indicated that the present 
state of medical knowledge concerning the effects of Agent 
Orange does not include a relationship with scleroderma.

4. There is no additional competent evidence of record to 
relate the veteran's scleroderma to Agent Orange exposure 
or any other incident of his service.


CONCLUSION OF LAW

Scleroderma was not incurred in or aggravated by service nor 
was it shown to be due to Agent Orange exposure.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board concludes that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The appellant, in support of her claim, submitted a statement 
from a private physician dated in March 1995, in which the 
physician indicated that he could not exclude the possibility 
that the veteran's disease was, in some way, related to his 
military service.  It is this opinion and the suggestion of a 
relationship between the veteran's service and his 
scleroderma which serves to well ground the claim.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

At the time of his death, the veteran was not service-
connected for any disabilities.  The veteran died on August 
[redacted], 1990.  The death certificate lists the cause of death 
as scleroderma.  The appellant, the surviving spouse of the 
veteran, has claimed that the veteran's scleroderma was the 
result of his exposure to Agent Orange while he served in 
Vietnam.

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era and has a disease listed in § 
3.309(e), shall be presumed to have been exposed during such 
service to a herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).  The term "soft- tissue sarcoma" includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma. 38 C.F.R. § 3.309(e).

The Secretary of the VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed.Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Accordingly, in this case, the determinative issue presented 
by the claim is whether the veteran's scleroderma was 
etiologically related to his exposure to herbicides or any 
other incident of his service in Vietnam.  Where a claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  The Board 
concludes that medical evidence is needed to support the 
issue presented by this case because it involves questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994);  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As noted above, the Board finds that the appellant has 
submitted evidence which is deemed sufficient to well ground 
this claim.  In March 1995, a private physician provided the 
following opinion:

...  The cause of scleroderma is unknown.  
However, cases have been reported to 
occur after exposure to some toxic 
agents.  Since [the veteran] had 
potential exposure to numerous toxic 
agents while in the military service in 
Vietnam, I can not exclude the 
possibility that his disease was, in some 
way, related to his military service.  
Since these numerous uncertainties exist, 
they should be given appropriate 
evaluation and consideration in 
determining potential death/disability 
benefits for which his widow and family 
might qualify.

In February 1998, the Board remanded this case in response to 
the above opinion to obtain an expert medical opinion to 
address the suggested relationship between the veteran's 
scleroderma and his service.  In July 1999, a VA physician 
provided the following opinion:

...[T]he available medical data containing 
the C file have been reviewed, including 
a letter dated 03/27/95, from Dr. Robert 
E. Wolfe, M.D., Ph.D., Professor of 
Medicine, Chief, Section of Rheumatology, 
LSU Medical Center School of Medicine in 
Shreveport.  Based on the available data, 
the writer's opinion is that there are no 
data which indicate a relationship, 
etiologically or otherwise, of the 
patient's military service, including 
possible exposure to Agent Orange in 
Vietnam, to his scleroderma.  The data is 
insufficient to totally exclude any 
possible relationship, however, the 
present state of medical knowledge 
concerning the effects of Agent Orange 
does not include a relationship with 
scleroderma.

After careful review of the evidence of record including the 
above opinions, the Board finds that entitlement to service 
connection for the cause of the veteran's death is not 
warranted.  While the appellant has submitted numerous 
statements from fellow servicemen, friends and family as well 
as her own contentions, the Board, as previously indicated, 
concluded that medical evidence is needed to support the 
issue presented by this case because it involves a question 
of medical fact requiring medical knowledge or training for 
it's resolution.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

Although the opinion from the private physician is deemed 
sufficient to well ground the appellant's claim since it 
suggests that a relationship between scleroderma and Agent 
Orange exposure could not be excluded, it goes no further and 
the inability to exclude this relationship does not, without 
more, provide an adequate basis for entitlement to service 
connection.  This is particularly so when viewed in light of 
the entire evidence of record which provides no additional 
competent evidence to support such a relationship and indeed, 
the opinion from the VA physician dated in July 1999, is to 
the contrary in that it was concluded that the present state 
of medical knowledge concerning the effects of Agent Orange 
does not include a relationship with scleroderma.  

The Board further notes that the evidence of record reflects 
no competent medical opinion or other evidence which shows 
that the veteran's scleroderma was etiologically related to 
any other incident of the veteran's period of active duty.  
Scleroderma is not listed among the diseases which can be 
presumed to have resulted from exposure to herbicides.  38 
C.F.R. § 3.309(e).  Furthermore, although the veteran served 
in the Republic of Vietnam during the Vietnam era, it cannot 
be presumed that he was exposed to Agent Orange during 
service because he did not have a disease listed in 
§ 3.309(e).  Moreover, it cannot be presumed that the 
veteran's scleroderma was the result of exposure to 
herbicides, as such presumption only applies to those 
disabilities listed in § 3.309(e).  

In view of the lack of competent medical evidence to relate 
the veteran's scleroderma to his exposure to herbicides or 
any other incident of his period of active duty, the Board 
finds that the weight of the evidence of record is against 
the appellant's claim to service connection for the cause of 
the veteran's death either on a direct incurrence basis or 
due to Agent Orange exposure. 


ORDER

The appeal is denied.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

